Filed 8/10/22 P. v. Franklin CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C094058

           v.                                                                      (Super. Ct. No. 07F10729)

 LEROME FRANKLIN,

                    Defendant and Appellant.




         A jury convicted defendant Lerome Franklin in 2007 of attempted murder and
conspiracy to commit murder, and the trial court sentenced defendant to 50 years to life
in prison for the conspiracy count plus 25 years to life for a firearm enhancement. The
trial court imposed but stayed an indeterminate term for the attempted murder count.

                                                             1
       In 2020, defendant petitioned the trial court for resentencing under Penal Code
section 1170.95.1 After appointing counsel (who was later replaced by retained counsel),
the trial court denied the petition as failing to make a prima facie case for relief. The trial
court concluded that former section 1170.95 did not apply to attempted murder and
conspiracy to commit murder. Moreover, after reviewing the record of conviction, the
trial court stated that, in any event, the jury necessarily found defendant had an intent to
kill, which also removed the crimes from the ambit of former section 1170.95.
       Defendant now contends (1) he is eligible for section 1170.95 relief for his
conspiracy to commit murder conviction, (2) he is eligible for section 1170.95 relief for
his attempted murder conviction, and (3) he was entitled to personally appear at the
hearing.
       We conclude defendant is not entitled to section 1170.95 relief. In so concluding,
we do not determine whether defendant was entitled to personally appear at the hearing
because any error was harmless beyond a reasonable doubt. We will affirm the trial
court’s order denying the petition for resentencing.
                                      BACKGROUND
       As reflected in our 2010 opinion on direct appeal from the judgment, defendant,
while in jail for an altercation with Timothy Hurst (aka T-Money), called Floyd Martin
and told him to “get on Money.” Martin shot Hurst several times, but Hurst survived.
(People v. Martin (Nov. 30, 2010, C060683) [nonpub. opn.] (Martin).) The trial court
sentenced defendant to 50 years to life for the conspiracy count with an additional
25 years to life for a firearm enhancement under section 12022.53, subdivisions (d) & (e).



1 Effective June 30, 2022, the Legislature renumbered Penal Code section 1170.95 to
section 1172.6 with no change in text. (Stats. 2022, ch. 58, § 10.) For purposes of clarity
and conformity with the petition, we will continue to refer to the statute as section
1170.95 throughout the opinion. Further undesignated statutory references are to the
Penal Code.

                                               2
The trial court also imposed but stayed an indeterminate term for the attempted murder
count.
         Effective January 1, 2019, Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Stats.
2018, ch. 1015, § 3 (Senate Bill 1437)) amended the law to ensure that no one would be
liable for murder unless that person (1) was the actual killer or (2) aided and abetted the
actual killer with intent to kill or (3) was a major participant in the underlying felony and
acted with reckless indifference to human life. On its face, Senate Bill 1437 did not
apply to attempted murder or conspiracy to commit murder.
         Senate Bill 1437 also enacted former section 1170.95, allowing those “convicted
of felony murder or murder under a natural and probable consequences theory [to] file a
petition with the court that sentenced the petitioner to have the petitioner’s murder
conviction vacated and to be resentenced on any remaining counts” when certain
conditions applied. (§ 1170.95, former subd. (a).)
         Defendant filed a petition for resentencing under former section 1170.95 in 2020.
The trial court, after appointing counsel (who was later replaced by retained counsel),
denied the petition as failing to make a prima facie case for relief, holding that former
section 1170.95 did not apply to attempted murder and conspiracy to commit murder.
After reviewing the record of conviction, the trial court also stated that, in any event, the
jury necessarily found defendant had an intent to kill, which also removed the crimes
from the ambit of former section 1170.95.
         Effective January 1, 2022, while this appeal was pending, Senate Bill No. 775
(2021-2022 Reg. Sess.) (Senate Bill 775) amended section 1170.95. Prior to the
enactment of Senate Bill 775, courts had concluded that resentencing relief under
section 1170.95 was limited to murder convictions and did not extend to persons
convicted of manslaughter or attempted murder. (See, e.g., People v. Turner (2020)
45 Cal.App.5th 428, 435-436.) The Legislature explained that one of Senate Bill 775’s
purposes was to clarify that section 1170.95 is applicable to manslaughter and attempted

                                              3
murder convictions. (See Stats. 2021, ch. 551, § 1, subd. (a) [“[T]his
legislation . . . [¶] . . . [c]larifies that persons who were convicted of attempted murder or
manslaughter under a theory of felony murder and the natural [and] probable
consequences doctrine are permitted the same relief as those persons convicted of murder
under the same theories”].) The amendment did not extend the same relief to persons
convicted of conspiracy to commit murder.
                                       DISCUSSION
                                               I
       Defendant contends he is entitled to resentencing under current section 1170.95
for conspiracy to commit murder because that section applies to “inchoate crimes
(attempt, conspiracy, solicitation) under the natural and probable consequences doctrine.”
       “A person convicted of felony murder or murder under the natural and probable
consequences doctrine or other theory under which malice is imputed to a person based
solely on that person’s participation in a crime, attempted murder under the natural and
probable consequences doctrine, or manslaughter may file a petition with the court that
sentenced the petitioner to have the petitioner’s murder, attempted murder, or
manslaughter conviction vacated . . . .” (§ 1170.95, subd. (a).)
       By its plain terms, the current version of section 1170.95 applies only to a
petitioner’s convictions for murder, attempted murder, or manslaughter. (See People v.
Medrano (2021) 68 Cal.App.5th 177, 182 [petitioner convicted of conspiracy to commit
murder was legally ineligible for relief under section 1170.95].) The Legislature did not
add conspiracy to commit murder to the list of eligible crimes when it amended section
1170.95. Because the Legislature did not add conspiracy to commit murder to the list of
crimes covered by section 1170.95, we cannot.
       In any event, as we will discuss more fully in part II, the jury necessarily found
defendant had an intent to kill in committing the crime of conspiracy to commit murder.
That circumstance precludes section 1170.95 relief. (People v. Gentile (2020) 10 Cal.5th

                                              4
830, 842, superseded on another ground by statute as stated in People v. Hola (2022)
77 Cal.App.5th 362, 370.)
       Thus, the trial court properly concluded defendant did not make a prima facie case
that he is entitled to section 1170.95 relief for his conspiracy to commit murder
conviction. (§ 1170.95.)
                                              II
       Defendant next contends the trial court erred by denying relief under section
1170.95 for his attempted murder conviction.
       It is true that as a result of Senate Bill 775, a petitioner may obtain resentencing
relief under section 1170.95 for an attempted murder conviction if the conditions of
subdivision (a) of section 1170.95 are met. One of the conditions for granting
section 1170.95 relief is that “[t]he petitioner could not presently be convicted of murder
or attempted murder because of changes to Section 188 or 189 made effective January 1,
2019.” (§ 1170.95, subd. (a)(3).) As we will explain, this condition is not met in this
case because the jury necessarily found defendant intended to kill Hurst.
       People v. Medrano (2021) 68 Cal.App.5th 177 is instructive here.2 In that case,
the petitioner was a nonshooter participant in a drive-by shooting into a crowd and was
convicted of two counts of first degree murder and conspiracy to commit murder. (Id. at
p. 179.) The jury was instructed on the natural and probable consequences doctrine, but
the prosecutor argued to the jury that the defendant harbored the intent to kill even
though he was not the actual perpetrator. (Id. at p. 183.) The Court of Appeal in
Medrano held that the record of conviction established the petitioner intended to kill the
murder victim because intent to kill was an element of the conspiracy to commit murder
conviction. The court therefore reasoned that the jury necessarily based its murder



2 The Attorney General cited and relied on Medrano in his respondent’s brief, but
defendant fails to cite or discuss Medrano in his reply brief or his supplemental brief.

                                              5
conviction on intent to kill, not on the natural and probable consequences doctrine. (Id. at
p. 185.) Because the petitioner intended to kill and was therefore convicted under a
direct aiding and abetting theory, not the natural and probable consequences doctrine, he
was ineligible as a matter of law for section 1170.95 relief. (Medrano, at p. 186.)
       Here, the jury was instructed that, to convict on the conspiracy to commit murder
count, with Hurst as the intended victim, the jury must find that defendant “intended to
agree and did agree with the other defendant, intentionally and unlawfully, to kill” and
that, “at the time of the agreement, the defendant and one or more of the other alleged
members of the conspiracy intended that one or more of them would intentionally and
unlawfully kill.” The trial court added: “The People must prove that the members of the
alleged conspiracy had an agreement and intent to commit murder.” Therefore, because
the jury convicted defendant of conspiracy to commit murder as to Hurst, as alleged in
count one of the information, the jury found defendant intended to kill Hurst.
       The jury also convicted defendant of the attempted murder of Hurst. The
instructions on that charge were more complicated. The trial court clearly delineated
which instructions applied to count one (conspiracy to commit murder) and which
instructions applied to count two (attempted murder). The trial court instructed the jury
that, to prove defendant was guilty of attempted murder, the prosecution had to prove
defendant intended to kill Hurst. Alternatively, with respect to the attempted murder
count, the trial court instructed the jury concerning attempted murder as a natural and
probable consequence of an uncharged conspiracy to commit assault on Hurst.3




3 It appears that the trial court intended to instruct the jury on an uncharged conspiracy to
commit assault or murder and included verbiage about murder in the instruction.
However, in describing how the uncharged conspiracy could support an attempted
murder conviction under the natural and probable consequences doctrine, the trial court
did not include the alternative of murder as the object of the uncharged conspiracy.

                                             6
       Considering all of the instructions together, along with the jury’s guilty verdicts on
both counts, the jury necessarily found defendant intended to kill Hurst, which was an
element of conspiracy to commit murder, as well as the theory of attempted murder that
did not rely on the natural and probable consequences doctrine. Under these
circumstances, which substantially mirror the circumstances in Medrano, defendant is not
entitled to section 1170.95 relief because a jury finding of intent to kill supported the
attempted murder conviction without resort to the natural and probable consequences
doctrine. (Medrano, supra, 68 Cal.App.5th at pp. 185-186.) In other words, the record
of conviction conclusively establishes the absence of a predicate for section 1170.95
relief -- that predicate being “[t]he petitioner could not presently be convicted of murder
or attempted murder because of changes to Section 188 or 189 made effective January 1,
2019.” (§ 1170.95, subd. (a)(3).)
       Defendant asserts that the natural and probable consequences of an uncharged
conspiracy to commit assault was the only theory on which the trial court instructed the
jury concerning attempted murder. That is not accurate. The trial court also instructed
the jury on the elements of attempted murder on its own, without regard to the natural
and probable consequences doctrine, including the intent-to-kill element.
       Defendant also asserts the trial court did not instruct the jury on aiding and
abetting. That is accurate. However, it does not change the result because, even though
the jury was given the option of considering attempted murder as a natural and probable
consequence of conspiracy to commit assault, the jury found defendant guilty of
conspiracy to commit murder, thus removing doubt about whether defendant intended to
kill Hurst. (Medrano, supra, 68 Cal.App.5th at pp. 185-186.)
       Defendant argues he is entitled to reversal because the trial court, in ruling on his
petition, found simply that the evidence was sufficient to conclude defendant intended to
kill Hurst, not that the jury necessarily found defendant intended to kill Hurst. While the
trial court used some sufficiency-of-evidence language, it made clear that its ruling was

                                              7
based on its conclusion, like ours, that the jury “necessarily found beyond a reasonable
doubt that [defendant] intended that the victim of the attempted murder be killed.” Thus,
defendant’s argument that the trial court relied merely on a sufficiency-of-evidence
analysis is without merit.
                                               III
         Defendant further contends that, once he established a prima facie case for relief
under section 1170.95, he was entitled to personally appear for the hearing after the trial
court had appointed counsel. We do not determine whether defendant was entitled to
personally appear at the hearing because any error was harmless beyond a reasonable
doubt.
         If a criminal defendant is absent from a critical stage in the proceedings, the
judgment is reversible only if the violation of the defendant’s due process right to be
present was prejudicial. Because defendant claims his absence violated his Sixth and
Fourteenth Amendment rights, as well as rights under California law, we must determine
whether the asserted due process violation was harmless beyond a reasonable doubt.
(People v. Davis (2005) 36 Cal.4th 510, 532 [applying harmless error standard to
defendant’s absence from proceeding].) Here, defendant’s absence was harmless beyond
a reasonable doubt because the record of conviction establishes defendant is not entitled
to relief as a matter of law. As noted, the jury “necessarily found beyond a reasonable
doubt that [defendant] intended that the victim of the attempted murder be killed.”
No prejudice arose from defendant’s absence.
                                        DISPOSITION
         The trial court’s order denying defendant’s petition under section 1170.95
is affirmed.



                                                          /S/


                                               8
                          MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



   /S/
DUARTE, J.




                      9